                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


SUNDARIK.PRASAD,

       Plaintiff,
V.                                                                     Civil Action No.3:19CV370

JUDGE C.HUTTON,et aL,

       Defendants.


                                  MEMORANDUM OPINION


       Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in

formapauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action [informa pauperis] if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g., Prasad v. Hampton Cir. Ct, No. 3:17CV204,

at *6(E.D. Va. May 31, 2018), a#WNo. 18-6750, 2018 WL 4460861, at *1; Prasad v. Berger,

No.3:17CV74,2018 WL 2088749,at *6(E.D. Va. May 4,2018);Prasad v. JudicialInq. cS: Review

Comm'n., No. 3:17CV498,2018 WL 2015809, at *4(E.D. Va. Apr. 30, 2018); Prasad v. Gothic

Beauty Magazine, No. 3:17CV446, 2018 WL 1863650, *5 (E.D. Va. Apr. 18, 2018); Prasad v.

 United States, No. 3:17CV510, 2018 WL 1143597, at *4 (E.D. Va. Mar. 2, 2018), affdl2>3 F.

App'x 130,131 (4th Cir. 2018);              Washington Metro Police Dep't, No. 3:17CV140,2018

WL 1091999, at *4(E.D. Va. Feb. 28, 2018); Prasad v. Karn Art Inc., No. 3:17CV62, 2017 WL

5012591, at *4(E.D. Va. Nov. 2, 2017), affdlYl F. App'x 329(4th Cir. 2018); Prasad v. Delta
Sigma Theta Sorority, Inc., No. 3:16CV897, 2017 WL 4399551, at *5 (E.D. Va. Oct. 3, 2017),

affdlM F. App'x 336(4th Cir. 2018). Plaintiffs current complaint does not suggest that she is

in imminent danger of serious physical harm. Accordingly, her request to proceed in forma

pauperis will be DENIED. The action will be DISMISSED WITHOUT PREJUDICE.

       Plaintiff remains free to submit a new complaint with the full $400 filing fee. The Court

will process such a complaint as a new civil action.

       Additionally, Plaintiff listed forty-two defendants on her Complaint. Plaintiff is warned

that, unless Plaintiff pays the full $400 filing fee or qualifies to proceed in forma pauperis, the

Clerk will not list more than three defendants on the docket.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                           f'f
                                                          ick
                                               M.Hannah Lauck           '       I
Date: MAY 2 8 2019                             United States District Judge
Richmond, Virginia
